FILED
                             NOT FOR PUBLICATION                             MAY 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUKHBIR SINGH,                                    Nos. 10-71058
                                                       10-72769
               Petitioner,                        Agency No. A074-226-701

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Sukhbir Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”), and of the BIA’s order denying his motion


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we review for abuse of discretion the denial of a motion to reopen,

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petitions for

review.

      Singh fears harm in India based on a family dispute related to an arranged

marriage and subsequent divorce proceedings. Substantial evidence supports the

agency’s finding that Singh failed to establish that it is more likely than not he will

be tortured upon return to India. See Soriano v. Holder, 569 F.3d 1162, 1167 (9th

Cir. 2009). Accordingly, Singh’s CAT claim fails.

      In addition, the BIA did not abuse its discretion in denying Singh’s untimely

motion to reopen because it considered the evidence and acted within its broad

discretion in determining that Singh did not establish prima facie eligibility for

CAT relief. See Fernandez v. Gonzales, 439 F.3d 592, 595 (9th Cir. 2006).

      PETITIONS FOR REVIEW DENIED.




                                                                                 10-71058